
	
		III
		110th CONGRESS
		2d Session
		S. RES. 661
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2008
			Mr. Dodd (for himself,
			 Mr. Wicker, Mr.
			 Brown, Mr. Lieberman,
			 Mrs. Murray, Mr. Bayh, and Mr.
			 Casey) submitted the following resolution; which was referred to
			 the Committee on Health, Education,
			 Labor, and Pensions
		
		
			September 23
			 (legislative day, September 17), 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Spina Bifida Awareness Month.
	
	
		Whereas spina bifida is the most common, permanently
			 disabling birth defect;
		Whereas spina bifida occurs during the first month of
			 pregnancy and leaves a permanent opening in the spinal column that subsequently
			 impacts nearly every organ system;
		Whereas an estimated 70,000 to 130,000 people in the
			 United States currently live with spina bifida;
		Whereas all women of childbearing age are at risk of
			 having a spina bifida affected pregnancy;
		Whereas an estimated 70 percent of neural tube defects
			 such as spina bifida can be prevented if a woman consumes adequate amounts of
			 folic acid, which is found in most over-the-counter multivitamins and foods
			 rich in folate such as spinach, prior to becoming pregnant;
		Whereas Hispanic women are at the highest risk, between
			 1.5 and 2 times higher than non-Hispanic whites, of delivering a baby with
			 spina bifida or another neural tube defect, yet are the least likely to consume
			 sufficient amounts of folic acid prior to becoming pregnant;
		Whereas people with spina bifida face unprecedented
			 medical complications associated with aging because people with spina bifida
			 are living longer than people with spina bifida in previous generations lived
			 and care for spina bifida is complex and involves myriad clinical
			 specialists;
		Whereas a 2005 nationwide survey of spina bifida clinics
			 revealed that the current system of care serving people with spina bifida does
			 not fully meet current or anticipated needs and physicians have little
			 evidence-based research about spina bifida on which to build neurological,
			 orthopedic, or urologic treatment regimens and interventions;
		Whereas the National Spina Bifida Program, administered by
			 the Centers for Disease Control and Prevention, exists to improve the health,
			 well being, and overall quality of life for the individuals and families
			 affected by spina bifida through numerous programmatic components, including
			 the National Spina Bifida Patient Registry and critical quality of life
			 research in spina bifida;
		Whereas the National Spina Bifida Patient Registry helps
			 to improve the quality of care, to reduce morbidity and mortality from spina
			 bifida, and to increase the efficiency of, and decrease the cost of, care by
			 supporting the collection of longitudinal treatment data, developing quality
			 measures and treatment standards of care and best practices, identifying
			 centers of excellence in spina bifida, evaluating the clinical and cost
			 effectiveness of the treatment of spina bifida, and exchanging evidence-based
			 information among health care providers across the country; and
		Whereas October has been designated as National
			 Spina Bifida Awareness Month to increase awareness of spina bifida, of
			 ways to prevent spina bifida, and of the need for increased funding to support
			 improving evidence-based research and enhancing the quality of life of those
			 living with spina bifida: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Spina Bifida Awareness Month and of national
			 organizations working for people with spina bifida;
			(2)recognizes the
			 importance of—
				(A)highlighting the
			 occurrence of spina bifida;
				(B)recognizing the
			 struggles and successes of people who live with spina bifida; and
				(C)advancing efforts
			 to decrease the incidence of spina bifida;
				(3)supports the
			 ongoing development of the National Spina Bifida Patient Registry to improve
			 lives through research and to improve the treatment of spina bifida in both
			 children and adults;
			(4)recognizes that
			 there is a continued need for a commitment of resources for efforts to reduce
			 and prevent disabling birth defects like spina bifida; and
			(5)commends the work
			 of national organizations that educate, support, and provide hope for
			 individuals who are affected by spina bifida and their families.
			
